Title: To Alexander Hamilton from James Dill, 6 December 1799
From: Dill, James
To: Hamilton, Alexander


          
            Sir,
            Bennington Decr. 6th 1799
          
          I arrived at this place on the 31st Ulto. and have reported myself to Major Bewell agreeable to your Instructions
          I Have the Honor to be with Respect Yr. Obt Servant
          
            James Dill
            2nd Lieut
             2nd. U.S. R. I.
          
          Major Genl Alexr. Hamilton
        